Title: To Thomas Jefferson from Stephen Thorn, 16 May 1808
From: Thorn, Stephen
To: Jefferson, Thomas


                  
                     Sir
                     
                     Granville N.Y. May 16. 1808.
                  
                  The presidents proclamation was received in this quarter on the 29th, of last month by express from Albany, notwithstanding which a greater number of rafts, bbls. of provisions, potashes &c have since passed thro’ Lake Champlain to Canada, than from the breaking up of the Lake to that period, I am an advocate of the Laws and wish to see them carried into effect—They have been grossly violated in this quarter of the union where it was practicable to have had them carried into effect—The enquiry that presents itself is from whence this arises; I think and have good reason for so doing that some of the officers of the General Government are in fault, and without mentioning any name, or denouncing any one, am fully satisfyed that vessels and rafts both have, and will continue to pass the Jurisdiction line at a price—I do not speak from my own personal knowledge, but this I learned from the most correct source, and in that way in which I am not deceived.
                  I live in the vicinity of White Hall the head of Sloop navigation of the waters of Lake Champlain and daily witness the passage of great quantities of provisions Potashes teas muslins &c to be shipped from that place and probably for Canada, but as there is no special authority given to, or vested in any one in this quarter, no one as yet has interfered. a man at this mast vested with authority for the purpose would check the daily abuses of the Laws—A Small Company of Militia about Point au fer under the Command of a vigilant officer with a long twelve pounder, would completely stop all Communication with Canada. The Regiment of Artillery under my Command to the amount of 463 men volunteered their services last year to the United States, and will to that amount if necessary now turn out in aid of the Constituted Authorities. It is Composed of Elven Companies from the north Counties of this State.
                  I am Sir with great respect Your most Obedient huml Sevt.
                  
                     Stepn. Thorn
                     
                  
               